DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 06/15/2022.
Claims 39, 64, 68 and 72-74 have been amended. Claims 58-60, 65 and 70-71 have been newly canceled and claim 75 has been newly added.
Claims 39, 61-64, 66-69, 72-75 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 39, 61-64, 66-69, 72-75  have been considered but are moot because they do not relate to the new grounds of rejection below.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/625,695, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
This application is a CIP of 11/666,685 (04/21/2008) which is a US National Stage entry of PCT/US05/40359 (11/08/2005) and claims benefit of US Provisional Application 60/625,695 (11/08/2004). The ‘685 application is not afforded the benefit of the priority date of 11/08/04 for the following reason detailed in the previous Office Action:
While the ‘695 provisional application prognosticates a method of cell transplantation to the heart, the ‘695 provisional application does not provide support for the systemic administration or migration of the cardiosphere-derived cells (CDCs) in vivo.
The Applicant has previously argued in the parent application that support for in vivo administration of CDCs is found on page 24 in the ‘695 application which discloses: 
The remaining three sub-aims will test the potential utility of genetic modification of porcine CSCs in improving electrical and contractile coupling in vitro and engraftment and function in vivo in porcine post-Ml cardiomyopathy.

The Examiner also notes that page 24 discloses:
will assess arrhythmogenicity in vivo, after autologous CSC grafting into
pigs with post-MI cardiomyopathy... The methods used here are described in detail in section 2.

The Examiner did not find a “section 2" or any section with a typical materials and methods description in the provisional application of ‘695 that discloses the details for transplanting cardiosphere-derived cells commensurate in scope with the claims. As such, while the Applicant prognosticates cell transplantation to the heart, the priority document '695 does not provide enough information for one of ordinary skill in the art to make and use the invention to the full scope of the claims.
Since the method steps recited by claims 39, 61-64, 66-67, 72 and 74 of the current application appear to be the same as those recited by the method of PCT/US05/40359 (11/08/2005), the claims 39, 61-64, 66-67, 72 and 74 are considered to have the priority date of 11/08/05.
However, claims 68-69 recite administration by intracoronary administration and this is only described as the manner for administration of the CDCs in the current application (the parent applications refer to intracoronary administration in previous clinical studies for bone marrow derived stem cells), the claims 68-69 are considered to have the priority date of 03/05/2012.

Applicant is respectfully requested to specifically point out the support for any amendments made to the disclosure in response to this and all future Office actions, including the claims (MPEP 714.02 and 2163.06). In doing so, applicant is respectfully requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 73 and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have entered the limitation “wherein CD105 is present on greater than about 90% of said CDCs” in claims 73 and 75.  There is insufficient support in the disclosure as originally filed for this limitation; thus it is being considered new matter. 
 The disclosure as originally filed only supports “wherein CD105 is present on about 90.0 +/- 4.7% of said CDCs”. 
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “wherein CD105 is present greater than about 90% of said CDCs”  in claims 73 and 75 renders the claims indefinite. The phrase “greater than” designates a minimum number of times and the term “about” indicates that values both slightly above and slightly below are to be included. Thus the combination of "greater than" and "about" render the metes and bounds of the claim indefinite. It is unclear whether wherein CD105 is present on 89% of said CDCs (which would be included by the phrase "about 90%”) is excluded or not by the claim. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 68-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (Circulation 2007, previously cited and reference found in the parent).
Regarding claims 68-69, Smith teach a method of treating damaged cardiac tissue in a subject by administering CDCs that have been obtained by plating and expanding cardiospheres as an adherent monolayer culture on a solid surface of a culture vessel and wherein the CDCs are not further manipulated to form secondary cardiospheres (abstract, page 897) and the CDC culture medium is supplemented with 20% fetal bovine serum (fbs) without thrombin (Data Supplement Table). Smith teach intracoronary administration (cell injection to the cardiac tissue) (abstract, page 898, column 2). Smith also teach wherein the culture vessel is coated with fibronectin (page 897 Figure 1).
Smith do not specifically include wherein CD105 is present on about 90.0 +/- 4.7% of the CDCs administered to the subject, however, Smith do disclose wherein their human cardiospheres consistently expressed CD105 and that after expansion that the vast majority of CDCs were CD105 after two passages (page 899, column 1, last paragraph, Figure 2a).
One of ordinary skill in the art would have been motivated to use CDCs that were CD105 in the method of Smith because Smith suggest that these CDCs are present in the vast majority of their CDCs. The claimed concentration range of 90.0 +/- 4.7%  (85.3% to 94.7%) could be considered to overlap with a reference disclosure of “vast majority” and thus rendered obvious.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the therapeutic effect of the administered CDCs would have been affected by these concentrations. 

Therefore the teaching of Smith et al renders obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39, 61-64, 66-69, 72-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5-6, 9-12, 14-18, 20-26 and 28-29 of copending Application No. 16/358443. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a a composition comprising CDCs formulated for pharmaceutical use, wherein the CDCs are obtained by plating and expanding cardiospheres as an adherent monolayer culture on a solid surface of a culture vessel in a culture medium not supplemented with thrombin and under conditions wherein the CDCs do not form secondary cardiospheres and include supplementation with serum and intracoronary administration for use in a target tissue and wherein the solid surface is coated with fibronectin.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to administer the composition of the copending claims to a damaged cardiac tissue in a subject because the composition is formulated for pharmaceutical use and contains cells derived from cardiac tissue.
Therefore, the copending claims render obvious the claims of the current application.
This is a provisional nonstatutory double patenting rejection.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632